235 F.2d 85
George W. HODGE, Appellant,v.UNITED STATES of America, Appellee.
No. 7219.
United States Court of Appeals Fourth Circuit.
Argued June 5, 1956.
Decided June 18, 1956.

George William Hodge, pro se.
Hugh E. Monteith, Asst. U. S. Atty., Sylva, N. C. (J. M. Baley, Jr., U. S. Atty., Marshall, N. C., and William I. Ward, Jr., Asst. U. S. Atty., Statesville, N. C., on the brief), for appellee.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and MOORE, District Judge.
PER CURIAM.


1
This is an appeal from a second motion under 28 U.S.C. § 2255 to set aside and vacate a sentence of imprisonment imposed upon conviction of conspiracy to violate the Dyer Vehicle Theft Act, 18 U.S.C. § 2312, and of the substantive crimes charged as objects of the conspiracy. We affirmed denial of relief upon the first motion. Hodge v. United States, 4 Cir., 217 F.2d 716. The second motion was based upon the contention that the imposition of consecutive sentences on the substantive and conspiracy counts constituted double punishment in violation of the 5th Amendment. The contention is entirely without merit. It is well settled that conspiracy is a crime separate and distinct from the crime which is the object of the conspiracy and that it is separately punishable. United States v. Bayer, 331 U.S. 532, 542, 67 S. Ct. 1394, 91 L. Ed. 1654; Pinkerton v. United States, 328 U.S. 640, 66 S. Ct. 1180, 90 L. Ed. 1489. Furthermore, the conspiracy charged was not confined to the crimes charged in the substantive counts. The motion was properly denied for reasons adequately stated in the order of the District Judge.


2
Affirmed.